37 A.3d 1136 (2012)
209 N.J. 420
In the Matter of John M. FALZONE, Jr., an Attorney at Law (Attorney No. XXXXXXXXX).
D-53 September Term 2011, 069714
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-245, concluding that JOHN M. FALZONE, JR., of COLONIA, who was admitted to the bar of this State in 1984, should be censured for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), RPC 5.3(a) through (c)(3) (failure to supervise non-attorney staff), RPC 8.1(a) (making a false statement to ethics authorities in an ethics investigation), RPC 8.1(b) (failure to cooperate in ethics investigation), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JOHN M. FALZONE, JR., is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.